Citation Nr: 9916808	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1986 and in the U.S. Navy Reserve from March 1986 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
service connection for bipolar affective disorder.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current bipolar affective disorder and his period 
of active service.


CONCLUSION OF LAW

The veteran's claim for service connection for bipolar 
affective disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

The veteran testified in a personal hearing in May 1998, and 
has submitted several statements.  He asserts that he first 
began experiencing problems with sleeping, mood changes, and 
hyperactivity in 1979 while on duty aboard a Navy ship.  
According to the veteran, service medical personnel 
prescribed the drug Elavil for his symptoms.  When they 
symptoms were not alleviated, he was referred to a 
psychiatrist or psychologist from whom he received other 
prescriptions.  He stopped seeking treatment when, in 1980 or 
1981, medical personnel informed him he would be discharged 
due to his psychiatric condition and need for medication.  
The veteran stated that he was very concerned with preserving 
his exemplary military record and continuing his military 
service.  During the summer of 1984, he was experiencing 
manic episodes, and he sought treatment from his private 
family physician.  He requested that the physician prescribe 
Elavil, and the physician complied.  The veteran recounts 
that he received refills on this prescription, and whenever 
the Elavil ran out he would feel as if he were on a roller 
coaster, with extreme highs and lows in mood.  The veteran 
stated that he continued on Elavil for a period, while 
continuing to experience extreme mood swings, and engaging in 
erratic behavior.  He began to experience muscle weakness and 
was admitted to the Naval hospital for testing, but no 
diagnosis was made.  The veteran stated that he chose not to 
reenlist when his period of enlistment ended in February 1986 
because he realized he could not handle working on a ship in 
his condition.  Approximately a month after his discharge 
from active duty, he enlisted in the U.S. Navy Reserve.  The 
veteran testified that he saw another private physician for 
psychiatric complaints on three or four visits within 
approximately 3 to 12 months after his separation.  Soon 
thereafter, he sought treatment at Kansas University Medical 
Center, where he was treated for a few years.

The record also contains three lay statements.  The veteran's 
mother submitted a statement dated in June 1997 which 
essentially contends that in the early 1980's, the veteran 
was living with her and she observed highly unusual behavior 
and sleeping habits.  She also observed a number of 
prescription bottles for antidepressant medication in the 
veteran's room.  In July 1983, the veteran's mother took the 
veteran to a medical center emergency room because he was 
having difficulty using his extremities.  He was transferred 
to a university hospital and then to the Navy hospital for 
further evaluation, but no diagnosis was made.  After he 
returned she began to observe mood swings and erratic sleep 
habits.  The veteran's mother's account of his psychiatric 
treatment after service is similar to that described by the 
veteran and previously noted.  A letter from the veteran's 
friends who have known him since the mid-70's states that 
they received a telephone call from the veteran's 
psychiatrist in 1985 or 1986.  The psychiatrist suggested 
that they urge the veteran to continue with treatment.  A 
third statement is from the veteran's former supervisor who 
states that during the period of February 1986 to August 1992 
the veteran informed her that he was seeking care from 
doctors and psychiatrists for personal emotional problems. 

Service medical records show that during the veteran's period 
of active duty, he reported severe headaches on numerous 
occasions.  He was treated with various medications, 
including Elavil, which apparently alleviated some of his 
symptoms.  In May 1980, in the course of treatment of these 
repeated headaches, the veteran underwent a psychological 
evaluation which revealed an elevated subscale for 
depression.  In addition, the testing suggested the veteran 
was very concerned with bodily functioning, was somewhat 
schizoid in nature, and was mildly anxious.  In September 
1980, it was noted that the veteran expressed extreme concern 
about no one knowing why he has headaches, and in December 
1981 it was noted that the veteran was anxious and fidgety 
during a medical visit.  In July 1983, after receiving 
treatment for shoulder and hip pain and muscle soreness and 
weakness at a private hospital, the veteran was sent to the 
National Naval Medical Center where he was diagnosed with 
idiopathic myopathy.  The veteran has stated that he believes 
the problems he was having at that time were related to his 
excessive ingestion of Elavil.  However, there is no medical 
opinion to that effect in the record.

The veteran has attempted to obtain records from his private 
family physician from whom he sought treatment for 
psychiatric symptoms in approximately 1984.  This physician 
is now deceased, and the veteran has been informed that 
treatment records were destroyed.  Both the veteran and the 
RO have attempted to obtain records from the private 
physician who treated the veteran shortly after separation 
from service.  There has been no response to the requests for 
records, despite the fact that it appears from the record 
that the veteran spoke to the physician on the telephone 
regarding the records and followed up with a written request.

Medical records in the claims file show that beginning in 
either December 1988 or January 1989, the veteran was treated 
at the Kansas University Medical Center, where he was 
diagnosed with major depressive disorder and obsessive-
compulsive disorder in December 1991, and where he received 
both medication and counseling until 1992.  The file shows 
that the veteran was diagnosed in 1995 as having bipolar 
affective disorder at the Research Psychiatric Center and has 
continued to receive treatment for his condition.  Also 
included in the claims file are unidentified treatment 
records dated from June 1994 to January 1996 in which he was 
diagnosed with depression, bipolar disorder, and obsessive-
compulsive disorder.

In October 1995, a medical board evaluation was performed to 
assess the veteran's fitness for continued Navy reserve duty.  
The report recounted the veteran's history of psychiatric 
complaints, and his reported treatment during active duty 
with private physicians.  The conclusion of the medical board 
was that due to his bipolar affective disorder, the veteran 
was totally impaired for military purposes.  The evaluation 
report states that the approximate date of origin of the 
condition is 1988 by history reported by the veteran, but 
that symptoms of bipolar affective disorder are not 
documented in the medical record.  The veteran was thereafter 
discharged from the Navy reserve.

In March 1999, the Board requested an opinion a physician 
from the Veterans Health Administration (VHA) to assist it in 
determining whether there is a nexus between the veteran's 
current bipolar affective disorder and his period of active 
service.  The Board asked for a response to the question of 
whether it is at least as likely as not that the veteran's 
in-service headaches and/or depression and anxiety were 
manifestations of the early stages of bipolar affective 
disorder.  The VHA opinion dated in April 1999 states that 
the in-service symptoms are almost certainly not related to 
the current condition of bipolar affective disorder.  The 
physician elaborated that the veteran was not diagnosed with 
bipolar disorder until the mid-90's, long after separation 
from active duty.  Although the veteran was prescribed the 
mood disturbance drug Elavil during active duty, this was 
prescribed for headaches, a common use of the drug.  
According to the medical opinion, bipolar disorder is not 
diagnosed until there are symptoms sufficient to make the 
diagnosis, and there is not usually a "prodome" with early 
manifestations of bipolar disorder.  Diagnosis often occurs 
in a person's late 20's to mid-30's which is the time the 
veteran was diagnosed.

The service medical records are devoid of a diagnosis of 
bipolar affective disorder.  The VHA opinion indicates that 
the veteran's inservice symptoms were not the early 
manifestations of his current psychiatric disorder.  In order 
to establish the nexus component of a well-grounded claim, 
the veteran must present competent medical evidence linking 
his current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.  As there is no linkage between the 
veteran's current bipolar affective disorder and his period 
of active service, the claim is not well grounded.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bipolar affective disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

